PER CURIAM.
On stipulation, it was agreed that if petitioner is a life insurance company according to the definition set forth in the provisions of Sec. 201(a) of the Revenue Acts of 1934 and 1936, 26 U.S.C.A. Int. Rev.Code, § 201(a), it is not subject to income tax for those years; otherwise, it is so liable. These statutory provisions define a life insurance company as one “engaged in the business of issuing life insurance and annuity contracts (including contracts of combined life, health, and accident insurance).” The contracts issued by petitioner were not life insurance and annuity contracts, nor were they contracts of combined life, health, and accident insurance.
The decision of the Board of Tax Appeals (now the Tax Court of the United States), holding petitioner liable for the taxes above mentioned, is affirmed.